Exhibit 10.19(ii)

FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT

THIS FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT (the “License Amendment”)
is made and entered into as of February 18, 2015 by and between THE GOVERNING
COUNCIL OF THE UNIVERSITY OF TORONTO (“UT’’), a corporation vested with the
government, management and control of the University of Toronto by the
University of Toronto Act, 1971 and having offices at Banting Institute, 100
College Street, Suite 413, Toronto, Ontario, Canada, M5G 1L5 and PROTAGENIC
TIIERAPEUTICS, INC. a corporation incorporated under the laws of Delaware and
having a principal place of business at 149 5th Avenue, Suite 500, New York, NY
10010, U.S.A. (“Licensee”).

BACKGROUND:

 

  A. The Licensee and the University of Toronto Innovations Foundation (“UTIF”)
entered into a technology license agreement effective July 21, 2005 (“License
Agreement”).

 

  B. Effective May 1, 2006, UTIF ceased to operate its business and it
transferred and assigned all of its business and assets to UT and the License
Agreement continued under the same terms and conditions aside from UT replacing
UTIF in said License Agreement.

 

  C. UT and Licensee entered into a sponsored research agreement dated
December 14, 2004, as amended May 31, 2005; December 11, 2006; April 16,
2007; March 17, 2008; March 18, 2009; February 1, 2011; February 21,
2011; May 18, 2011; April 1, 2012; and April 1, 2013 and may enter into
additional sponsored research agreements (collectively the “Research
Agreement”).

 

  D. UT and Licensee wish for improvements (as defined in the License Agreement
and listed under Schedule A hereto), created by David Lovejoy and/or other
research participants under the Research Agreement while employed by UT, to be
included in the License.

 

  E. UT and Licensee wish to amend the License Agreement in accordance with the
conditions hereof.

NOW THEREFORE, the Parties hereto agree to further amend and revise the License
Agreement as follows:

All capitalized terms not defined herein shall have the same meaning ascribed to
such terms as set out in the License Agreement.



--------------------------------------------------------------------------------

1. All references to the University of Toronto Innovations Foundation and “UTIF”
are hereby deleted and replaced with The Governing Council of the University of
Toronto and “UT” respectively.

2. Section 1.1 -Definitions.

The definition of “Improvements” is hereby deleted in its entirety and replaced
with the following:

“Improvements” means any and all improvements, variations, updates,
modifications or enhancements to the Technology (including without limitation
any related Intellectual Property Rights) which are developed under the terms of
a research agreement dated December 14, 2004, as amended May 31,
2005; December 11, 2006; April 16, 2007; March 17, 2008; March 18,
2009; February 1, 2011; February 21, 2011; May 18, 2011; April 1, 2012; and
April 1,2013, and under the terms of any other sponsored research agreement
designated in same as being added by reference to Schedule B of this Agreement
and this Agreement shall be deemed to be amended accordingly to incorporate all
such sponsored research agreements as a Research Agreement by reference between
Licensee and The Governing Council of the University of Toronto.

The definitions of “Phase I End”, “Phase II End” and “Phase III End” are hereby
deleted in their entirety and replaced with the following:

“Phase I End” means approval by the FDA or other applicable regulatory authority
to commence Phase II Clinical Trials of each Licensed Product as such trials are
described in 21 C.F.R. 312.2 l(b);

“Phase II End” means approval by the FDA or other applicable regulatory
authority to Commence Phase III Clinical Trials of each Licensed Product as such
trials are described in 21 C.F.R.3 12.21(c);

“Phase III End” means Regulatory Approval of each Licensed Product;

The definition for “University” is hereby deleted in its entirety and replaced
with the following:

“University” means The Governing Council of the University of Toronto.

3. Section 2.1(a) -Grant of License for Technology

Section 2.1 (a) is hereby deleted in its entirety and replaced with the
following;

(a) an exclusive license within the Territory and within the Field of Use to
develop, make, have made, use, sell, offer for sale and import the Technology
and Licensed Products under all Owners’ and/or David Lovejoy’s and or UT rights,
title and interest in the Technology and Licensed Products; and



--------------------------------------------------------------------------------

4. Section 3.1 -Royalty

Section 3.1(f) is added as follow:

f) For clarity, Upfront Sub-License Fees shall exclude any and all research and
development payments, reimbursements, loans and equity investments in the
Company and payments made in respect of a collaboration agreement or acquisition
agreement, whether such payments are for research milestones or otherwise,
supply of product and similar arrangements.

5. Section 4.1 -Ownership

Section 4.1 is hereby deleted in its entirety and replaced with the following:

All Intellectual Property Rights in all aspects and parts of the Technology and
Improvements shall be exclusively owned by the Owners, and/or David Lovejoy
and/or the UT as the case may be and nothing herein shall serve to, or should be
construed to transfer any Intellectual Property Rights whatsoever in the
Technology or Improvements except to the extent that any such Intellectual
Property Rights are developed solely by the Licensee (with or without a third
party) in which case the Licensee shall own or co-developed with the Licensee,
in which case the Licensee shall have co-ownership rights in same as applicable.

6. Section 4.3 -Patents and Patent Applications.

Section 4.3 (a) is hereby deleted in its entirety and replaced with the
following:

 

  (a) Licensee, in the name of the Owners, and/or David Lovejoy and/or UT (and
as the case may be the Licensee if a joint developer) as the case may be, as
assignee, shall file, prosecute and maintain the Patents. Licensee shall
determine in which countries to pursue patent applications. In the event that
Licensee elects not to continue prosecution in any country, UT may, at its sole
discretion, file such patent or continue such prosecution in that country at its
own expense. In such cases, any patents arising from such applications shall be
excluded from the grant of rights under Section 2.1 herein for said country.

Section 4.3 (e) is hereby deleted in its entirety and replaced with the
following:

 

  (e) Licensee undertakes to keep UT reasonably advised of the progress of
prosecution and of any actions Licensee proposes to take or has taken in
connection with the prosecution or maintenance of the Patents. Licensee shall
provide UT with copies of correspondence and all actions issued by patent
authorities and shall take into account any comments, remarks or suggestions UT
may promptly provide to Licensee in writing at least ten (10) days prior to any
due date established by Licensee for preparation of a response or amendment, and
in all cases thirty (30) days prior to any patent office due date.



--------------------------------------------------------------------------------

7. Section 4.4 -Improvements

Section 4.4 is hereby amended by replacing the phrase at the third line, “the
name of the Owners, or David Lovejoy” with the name of the Owners and/or David
Lovejoy and/or UT (and, as the case may be) the Licensee if a joint developer)”

8. Section 7 -Notices.

Section 7.3 (a) is hereby deleted and replaced with the following:

 

(a) In the case of a notice to Licensee:

Protagenic Therapeutics, Inc.

149 5th Avenue,

Suite 500, New York, NY 10010

U.S.A.

Attention: Robert Ziroyan, PhD, MSc

E-mail: robert.ziroyan@me.com

With a copy to:

Gowlings Lafleur Henderson LLP

1 First Canadian Place

100 King Street West Suite 1600

Toronto, Ontario M5X 1G5

Canada

Attention: Anita Nador

E-mail: anita.nador@gowlings.com

Section 7.3 (b) is hereby deleted and replaced with the following:

 

(b) In the case of a notice to UT:

Innovations and Partnerships Office

Banting Institute, 100 College Street, Suite 413

Toronto, Ontario M5G lL5

Canada

Attention: Jennifer Fraser

Director, Innovations

E-mail: jen.fraser@utoronto.ca

 

9. Schedule “A” is hereby amended by including the additional Improvements
(Confidential Intellectual Property Disclosures & related Patents and Patent
Applications) under the Schedule.



--------------------------------------------------------------------------------

10. Schedule “B” is hereby amended by incorporating by reference the 2012 and
the 2013 Sponsored Research Agreements to the Schedule and any other Research
Agreement designated in same as being added by reference to Schedule B of the
License Agreement between Licensee and The Governing Council of the University
of Toronto.

 

11. Except as set out herein, this License Amendment shall not amend or modify
any other provision within the License Agreement.

 

12. This License Amendment shall be governed by the laws of the Province of
Ontario and the federal laws of Canada applicable in the Province of Ontario

IN WITNESS OF WHICH the Parties hereto have executed this First Amendment.

 

PROTAGENIC THERAPEUTICS, INC.    THE GOVERNING COUNCIL OF THE UNIVERSITY OF
TORONTO By:   

/s/ Robert Ziroyan

   By:   

/s/ Jennifer Fraser

Name:    Robert Ziroyan, PhD, MSc    Name    Jennifer Fraser Title:    Chief
Operating Officer, President    Title:    Director, Innovations



--------------------------------------------------------------------------------

SCHEDULE A

Additional Improvements

Project Ref: P1323

Copies of listed Invention Disclosures Attached

 

S.No.

  

Confidential
Invention
Disclosure
Number

  

Date of
Disclosure

  

Named
Internal
Inventors

  

Title of Disclosure

  

Date of
Assignment to
Inventors

1.    10002701    Jan 16, 2014    David Alan Lovejoy    Treatment of
Insulin-Resistant Hyperglycemia by Teneurin C-Terminal Associated Peptide-1   
Feb 18, 2015 2.    10002574    Mar 27, 2013    David Alan Lovejoy; Chand Dhan   
Treatment of Human male Infertility by Use of Teneurin C-Terminal Associated
Peptide (TCAP- 1) Administration    March 3, 2015



--------------------------------------------------------------------------------

LOGO [g128148image001.jpg]   UNIVERSITY OF TORONTO   CONFIDENTIAL INTELLECTUAL
PROPERTY DISCLOSURE   Banting Institute, Room 413   100 College Street, Toronto,
ON M5G 1L5   Tel: (416) 978-7833 Fax: (416) 978-5821 email:
ip.officer@utoronto.ca

1. Title of Invention: Treatment of insulin-resistant hyperglycemia by teneurin
C-terminal associated peptide-1 administration

2. a) University of Toronto Inventors Individuals intimal to the University who
have made an inventive contribution to this Invention i.e. faculty, students,
postdocs, staff etc. Attach extra sheet if necessary:

 

SURNAME,

GIVEN NAMES

 

UNIVERSITY

PERSONNEL

NO.

 

DEPARTMENT

(List any cross
appointments or affiliated
institutions)

 

AFFILIATION

 

EMAIL ADDRESS

 

CONTACT

INFORMATION

(mailing address

phone, fax)

Lovejoy

David Alan

  001012972  

Cell and

Systems

Biology

  Professor  

David.lovejoy@

Utoronto.ca

 

Tel: cell: 647 999

2977, home: 905

642 4616

 

Address: 149

Baker Street,

Stouffville,

Ontario, L4A

1K6

b) External Inventors Non-University of Toronto Individuals who have made an
inventive contribution to the Invention. i.e. sponsor employees, academic
collaborators, etc. List name, organization and e-mail address.

not applicable

 

For Research Services use only:

Date Received: JAN 16 2014

 

DISCLOSURE REFERENCE NO: 10002701

Version: 2011.09.08



--------------------------------------------------------------------------------

  c) Contributors Individuals Internal or external to the University who have
not made an Inventive Contribution to this Invention but have made a valuable
contribution to the development of the Invention. List name organization and
e-mail address.

Protagenic Therapeutics Inc provided the majority of the funding for this
project

Contact: Dr. Robert Ziroyan: rziroyan@protagenic.com

3. Where did the work leading to this Invention take place? Please be specific

In vitro studies were conducted in rooms 304, 305 in Ramsay Wright Building at
the University of Toronto. Animal studies were conducted in the Biosciences
Support Facility central vivarium at Ramsay Wright. Hormone studies were
performed under contract by Rules Based Medicine, a contract research
organization (CRO)

4. Invention Description Please provide a description of this Invention for
evaluation, highlighting its novel or patentable aspects. Attach a separate
sheet if necessary.

TCAP-l is a 41 amino acid peptide derived from a natural protein (teneurin)
found in the human reproductive organs and other tissues. It acts to regulate
cell metabolism via a unique mechanism associated with activation of the
dystroglycan complex leading to a signal transduction cascade to increase the
number of glucose transporters in the cell membrane thereby increasing the
transport of glucose into the cell. This action leads to significantly higher
cellular energy in the form of increased cellular ATP levels. At the organismal
level, single doses of TCAP-1 at 300 and 3000 pmoles significantly decrease
blood glucose levels as long as one week later.

5. Have there been any prior disclosures (abstracts, presentations,
publications) in respect of this Invention? List them and provide the date each
disclosure occurred.

Chen C. Song L. de Lannoy L, Xu M, Crosier R, Lovejoy DA (November. 2013)
Insulin independent glucose transport and enhanced neuron metabolism by Teneurin
C-terminal Associated Peptide (TCAP)-l Society for Neuroscience. San Diego, USA

 

6. a) How was the work leading to this Invention funded? (I.e. salaries,
equipment used, supplies

etc.)

 

SPONSOR

  

PROJECT TITLE

  

RIS FUND #

Protagenic Therapeutics Inc    Evidence for the existence of TCAP receptors   
495550



--------------------------------------------------------------------------------

b) Was the project/work leading to this Invention subject to any software
licence, material transfer, confidentiality, non-disclosure, collaboration or
other agreement, written or oral, not referenced in (a) above?

x NO        ¨ YES (please provide details)

 

7. Have any patent applications or other intellectual property protection been
filled in respect of this invention?

¨ NO         x YES (please provide details)

 

  1. AUSTRALIA: September 2010. Patent Number: (May 2, 2003) 2003221575 Teneurin
c-terminal associated peptides (tcap) and methods and uses thereof Inventors:
LOVEJOY, David; CHEWPOY, R. Bradley; BARSYTE, Dalia; ROTZINGER, Susan.

 

  2. UNITED STATES. August 26, 2011. Patent Number 10/510959. Teneurin c-
terminal peptides (TCAP) and uses thereof LOVEJOY, David; CHEWPOY, R. Bradley;
BARSYTE, Dalia; ROTZINGER, Susan.

8. Warranty:

I/We the Inventors listed in Section 2(a), have read, understood and agree to
all of the preceding, and declare that all of the Information provided in this
disclosure is complete and correct. To the best of our knowledge, all persons
who might legally make an ownership claim in this Invention are identified in
Section 2(a) and 2(b).

 

/s/ David A. Lovejoy              Signature    Date: 01/14/2014       Signature
  

Typed Name:

 

   David A. Lovejoy       Typed Name:      Signature    Date       Signature   
Date Typed Name:          Typed Name:   



--------------------------------------------------------------------------------

LOGO [g128148image001.jpg]    UNIVERSITY OF TORONTO    CONFIDENTIAL INTELLECTUAL
PROPERTY DISCLOSURE    Banting Institute, Room 413    100 College Street,
Toronto, ON M5G 1 L5    Tel: (416) 978-7833 Fax: (416) 978-5821 email:
ip.officer@utoronto.ca

1. Title of Invention: Treatment of human male infertility by use of teneurin
C-terminal associated peptide (TCAP)-1 administration

2. a) University of Toronto Inventors Individuals internal to the University who
have made an inventive contribution to this Invention i.e. faculty, students,
postdocs, staff etc. Attach extra sheet if necessary:

 

SURNAME,

GIVEN
NAMES

  

UNIVERSITY

PERSONNEL

NO.

  

DEPARTMENT

(List any cross
appointments or
affiliated
institutions)

  

AFFILIATION

  

EMAIL ADDRESS

  

CONTACT

INFORMATION

(mailing address

phone, fax)

Lovejoy

David Alan

   001012972    Cell and Systems Biology    Professor   
David.lovejoy@utoronto.ca   

Tel: 647 999 2977

Dept of Cell of

Systems Biology

Ramsay Wright

Bldg. 25 Harbord

Street, University of Toronto

Chand

Dhan

   993001103   

Cell and

Systems

Biology

   Ph.D. Graduate   

Dhan.chand

@mail.utoronto.ca

  

Tel: 416 209 0826

Dept. of Cell of Systems Biology

Ramsay Wright

Bldg. 25 Harbord street. University of Toronto

b) External Inventors Non-University of Toronto individuals who have made an
inventive contribution to the Invention, i.e. sponsor employees, academic
collaborators, etc. List name, organization and email address.

not applicable

c) Contributors Individuals internal or external to the University who have not
made an inventive contribution to this Invention but have made a valuable
contribution to the development of the Invention. List name, organization and
e-mail address.

Protagenic Therapeutics Inc provided the majority of the funding for this
project

Contact: Dr. Robert Ziroyan: rziroyan@protagenic.com

 

For Research Services use only:

Date Received: Mar 27 2013

 

DISCLOSURE REFERENCE NO: 10002574



--------------------------------------------------------------------------------

3. Where did the work leading to this Invention take place? Please be specific.

In vitro studies were conducted in rooms 304, 305 in Ramsay Wright Building at
the University of Toronto. Animal studies were conducted in the Biosciences
Support Facility central vivarium at Ramsay Wright. Hormone studies were
performed under contract by Rules Based Medicine a contract research
organization (CRO).

 

4. Invention Description Please provide a description of this Invention for
evaluation, highlighting its novel or patentable aspects. Attach a separate
sheet if necessary.

TCAP-l is a 41 amino acid peptide derived from a natural protein (teneurin)
found in the human reproductive organs and other tissues. It acts to regulate
cell metabolism via a unique mechanism associated with activation of the
dystroglycan complex. In the male reproductive system the teneurin-dystroglycan
complex is associated with regions of the testes and epididymis that play a role
in spermatozoa formation, maturation and viability. In vivo studies indicate
that synthetic TCAP-l modifies testicular and epididymal morphology increases
testes size and increases testosterone production. These effects are consistent
with increased activity of the reproductive system in mate mice. However because
the peptide and hormone system is highly conserved in all mammals as well as
vertebrates in general, these studies suggest that synthetic TCAP-l has
potential to be used to treat some forms of male infertility in humans as well
as other species.

 

5. Have there been any prior disclosures (abstracts, presentations,
publications) in respect of this invention? List them and provide the date each
disclosure occurred.

Chand D, Colacci M, Dixon K, Lovejoy DA. (2012). Gonadal characterization of the
evolutionary conserved teneurin-dystroglycan system in mouse. 26th Conference of
European Comparative Endocrinologists, Zurich, Switzerland (August 2012)

 

6. a) How was the work reading to this Invention funded? (i.e. salaries,
equipment used, supplies etc.)

 

SPONSOR

  

PROJECT TITLE

  

RIS FUND #

Protagenic Therapeutics Inc   

Existence for the existence of TCAP

Receptors in neurons

   457526

 

b) Was the project/work leading to this Invention subject to any software
licence, material transfer, confidentiality, non-disclosure, collaboration or
other agreement, written or oral, not referenced in (a) above ?

x  NO    ¨  YES (please provide details)



--------------------------------------------------------------------------------

7. Have any patent applications or other Intellectual property protection been
filed in respect of this invention?

   ¨ NO         x YES (please provide details)

 

  1. AUSTRALIA: September 2010. Patent Number: (May 2,2003) 2003221575 Teneurin
c-terminal associated peptides (tcap) and methods and uses thereof Inventors:
LOVEJOY, David; CHEWPOY, R. Bradley; BARSYTE, Dalia; ROTZINGER, Susan

 

  2. UNITED STATES. August 26, 2011. Patent Number 10/510959. Teneurin
C-terminal peptides (TCAP) and uses thereof. LOVEJOY, David; CBEWPOY, R.
Bradley; BARSYTE, Dalia; ROTZINGER, Susan.

 

8. Warranty:

I/We. the Inventors listed in Section 2(a) , have read, understood and agree to
all of the preceding, and declare that all of the Information provided in this
disclosure is complete and correct. To the best of our knowledge, all persons
who might legally make an ownership claim in this Invention are identified in
Section 2(a) and 2(b)

 

/s/ David A. Lovejoy       /s/ Dan S. Chand Signature    Date: 03/20/2013      
Signature    Date: 03/20/2013

Typed Name:

 

   David A. Lovejoy       Typed Name:    Dhan S. Chand Signature    Date      
Signature    Date Typed Name:          Typed Name:   

 



--------------------------------------------------------------------------------

SCHEDULE A (Continued)

Status Listing of Patent Applications filed for the Improvements

 

TENEURIN C- TERMINAL ASSOCIATED PEPTIDES (TCAP) AND METHODS AND USES THEREOF

Inventors: LOVEJOY, David; CHEWPOY, R. Bradley; BARSYTE, Dalia; ROTZINGER, Susan

 

COUNTRY

   REFERENCE#    TYPE    FILED    SERIAL #    ISSUED    PATENT #    STATUS

UNITED

STATES

   T8476262USP1


(090931-360625)

   OTH    05/03/2002    60/377,231          EXPIRED

UNITED

STATES

   T8476262USP2


(090931-360627)

   OTH    11/06/2002    60/424,016          EXPIRED WIPO    T8476262WO


(090931-360635)

   CEQ    05/02/2003    PCT/
CA03/00622          ENTERED


NATIONAL

PHASE

AUSTRALIA    T8476262AU


(090931-360631)

   DCA    05/02/2003    2003221575    09/23/2011    2003221575    ISSUED CANADA
   T8476262CA


(090931-360629)

   DCA    05/02/2003    2,482,810    06/10/2014    2,482,810    ALLOWED

EUROPEAN

PATENT

   T8476262EP


(090931-360633)

   DCA    05/02/2003    03717086.7    03/12/2014    1499635    GRANTED

COMMENTS:

   Validated in France, Germany and Great Britain


Opposition period is over; no opposition(s) filed

JAPAN    T8476262JP


(090931-360634)

   DCA    05/02/2003    2004-501444    ABANDONED

UNITED

STATES

   T8476262US


(090931-360630)

   DCA    11/01/2004    10/510,959    01/03/2012    8,088,889    ISSUED

UNITED

STATES

   T8476262USCON


(090931-438501)

   CON    11/09/2011    13/292,849    PENDING



--------------------------------------------------------------------------------

A METHOD FOR INHIBITING NEURAL CELL DEATH

Inventor: LOVEJOY, David

 

COUNTRY

  

REFERENCE#

  

TYPE

  

FILED

  

SERIAL #

  

ISSUED

  

PATENT #

  

STATUS

UNITED

STATES

  

T8476261USP

(090931-370851)

   NEW    02/15/2006    60/773,309          EXPIRED

UNITED

STATES

  

T8476261US

(090931-387536)

  

Non-

provisional

   02/15/2007    11/706,376          ABANDONED

COMMENTS: This application was abandoned in lieu of filing a Continuation
Application

 

UNITED

STATES

  

T8476261USCON

(090931-435930)

   CON    08/03/2011    13/197,575          ABANDONED

COMMENTS: July 1, 2014 – INSTRUCTIONS TO ABANDON APPLICATION RECEIVED

COMMENTS: This application is a Continuation of US application No. 11/706,376

A METHOD FOR REGULATING NEURITE GROWTH

Inventor: LOVEJOY, David

 

COUNTRY

  

REFERENCE#

  

TYPE

  

FILED

  

SERIAL #

  

ISSUED

  

PATENT #

  

STATUS

UNITED

STATES

  

T8476288USP

(090931-372046)

   NEW    03/21/2006    60/783,821          EXPIRED



--------------------------------------------------------------------------------

METHOD FOR MODULATING GLUCOSE TRANSPORT USING TENEURIN C-TERMINAL ASSOCIATE
PEPTIDE (TCAP)

Inventor: LOVEJOY, David; CHEN, Yani

 

COUNTRY

  

REFERENCE#

   TYPE    FILED    SERIAL #    ISSUED    PATENT #    STATUS

UNITED

STATES

   T8476302USP    Provisional    07/18/2014    62/026,346          PENDING

TENEURIN C-TERMINAL ASSOCIATED PEPTIDE (TCAP) AS AN ANTAGONIST OF LATROTOXIN

Inventor: LOVEJOY, David A; D’AQUILA, Andrea L.

 

COUNTRY

  

REFERENCE#

   TYPE    FILED    SERIAL #    ISSUED    PATENT #    STATUS

UNITED

STATES

   T8476314USP    Provisional                NOT FILED

 



--------------------------------------------------------------------------------

SCHEDULE B

Additional Research Agreement (s)

Copies of listed Sponsored Research Agreements Incorporated by Reference

Principal Investigator: David Alan Lovejoy

 

S.No.

  

Research Agreement

  

Effective Date

  

End Date

  

Project Title

  

Fund Number

1.   

Sponsored

Research

Agreement

   Apr 1, 2012    March 31, 2013    Evidence for existence of TCAP receptors in
neurons    495550 2.   

Sponsored

Research

Agreement

   Apr 1, 2013    March 31, 2014    Teneurin C-terminal Associated Peptide
(TCAP)-mediated stress attenuation in vertebrates: Establishing the role of
organismal and intracellular energy and glucose regulation and metabolism   
495550